Name: Commission Regulation (EEC) No 1645/88 of 13 June 1988 re-establishing the levying of customs duties on bed linen, other than knitted or crocheted, products of category 20 (order No 40.0200) and woven fabrics of artificial staple fibres, products of category 37 (order No 40.0370), originating in Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3783/87 apply
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries;  Asia and Oceania
 Date Published: nan

 14. 6. 88 Official Journal of the European Communities No L 147/53 COMMISSION REGULATION (EEC) No 1645/88 of 13 June 1988 re-establishing the levying of customs duties on bed linen, other than knitted or crocheted, products of category 20 (order No 40.0200) and woven fabrics of artifi ­ cial staple fibres, products of category 37 (order No 40.0370), originating in Thai ­ land, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3783/87 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3783/87 of 3 December 1987 concerning the administration of the generalized tariff preferences applicable for 1988 to textile products originating in developing countries ('), and in particular Article 4 thereof, Whereas Article 2 of Regulation (EEC) No 3783/87 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II to Council Regulation (EEC) No 3782/87 (2) to individual ceilings, within the limits of the quantities specified in column 7 of Annex I or II thereto, in respect of certain or each of the countries Or territories of origin referred to in column 5 of the same Annexes ; whereas Article 3 of Regulation (EEC) No 3783/87 ¢ provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of bed linen, other than knitted or crocheted, products of category 20 (order No 40.0200) and woven fabrics of artificial staple fibres, products of category 37 (order No 40.0370), the relevant ceiling amounts to respectively 118 and 254 tonnes ; Whereas on 2 June 1988 imports of the products in question into the Community, originating in Thailand, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Thailand, HAS ADOPTED THIS REGULATION : Article 1 As from 17 June 1988, the levying of customs duteis, suspended pursuant to Regulation (EEC) No 3782/87, shall be re-established in respect of the following products, imported into the Community and originating in Thailand : Order No Category CN code Description 40.0200 20 6302 21 00 Bed linen, other than knitted or crocheted 6302 22 90 \ 6302 29 90 (tonnes) 6302 31 10 li 6302 31 90 \ II 6302 32 90 6302 39 90 - 40.0370 37 5516 11 00 Woven fabrics of artificial staple fibres \ 5516 12 00 \ \ 5516 13 00 (tonnes) 5516 14 00 \ 5516 21 00 5516 22 00 \ 5516 23 10 \ 5516 23 90 \ 5516 24 00 l 5516 31 00 I 5516 32 00 I 5516 33 00 5516 34 00 l 5516 41 00 5516 42 00 l 5516 43 00 5516 44 00 5516 91 00 5516 92 00 5516 93 00 ! 5516 94 00 5803 90 50 ex 5905 00 70 (') OJ No L 367, 28 . 12. 1987, p . 58 . 0 OJ No L 367, 28 . 12. 1987, p . 1 . 14. 6. 88No L 147/54 Official Journal of the European Communities Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its Entirety and directly applicable in all Member States. Done at Brussels , 13 June 1988 . For the Commission COCKFIELD Vice-President